         Case 6:20-cv-00603-ADA Document 28 Filed 06/23/21 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 BLACKBIRD TECH LLC d/b/a
 BLACKBIRD TECHNOLOGIES,

               Plaintiff,
                                                            C.A. No.: 6:20-cv-00603-ADA
        v.
                                                             JURY TRIAL DEMANDED
 EVERNOTE CORPORATION

               Defendant.




         JOINT MOTION FOR ENTRY OF DISPUTED PROTECTIVE ORDER

       Plaintiff Blackbird Tech LLC (“Blackbird”) and Defendant Evernote Corporation

(“Evernote”) jointly move the Court to resolve certain disputes and enter the disputed Protective

Order attached as Exhibit A. Areas of dispute in the protective order are highlighted therein and

the Parties’ positions are provided below.
         Case 6:20-cv-00603-ADA Document 28 Filed 06/23/21 Page 2 of 13




I.     Access To Source Code - ¶10(d)

           A. Blackbird’s Position

       Defendant cannot show Blackbird’s primary litigation counsel should be unconditionally

restricted from access to its source code. In determining whether a party’s attorney should be

prevented from access to information, the focus is on the risk of “inadvertent or accidental

disclosure.” U.S. Steel Corp. v. United States, 730 F.2d 1465, 1468 (Fed. Cir. 1984). But, “[t]he

risk of inadvertent disclosure should be weighed against the potential risk that the Protective Order

may impair a party’s ability to prosecute or defend against the case.” Masakazu Ushijima v.

Samsung Elecs. Co., Ltd. et al., No. A-12-CV-318 LY, 2014 WL 12160777, at *3 (W.D. Tex. Oct.

30, 2014) (citing ST Sales Tech Holdings, LLC v. Daimler Chrysler Co., LLC, 2008 WL 5634214,

at *2 (E.D. Tex. Mar. 14, 2008)). Other factors that may be considered are: (1) whether the person

receiving the confidential information is involved in competitive decision making relating to the

subject matter of the patent; (2) the hardship the restriction would impose; (3) the remedy’s timing;

and (4) the remedy’s scope. Id.

       Blackbird’s access to source code is critical to its ability to prosecute this case. Blackbird’s

business model allows individual inventors and small companies access to the value of their

inventions, often through efficiently run litigation. The primary way Blackbird achieves this

efficiency is through a unique structure in which Blackbird’s in-house litigation counsel, rather

than expensive outside counsel, serve as primary litigation counsel for all phases of litigation,

including trial. Accordingly, if Blackbird’s counsel of record is prevented from viewing

Defendant’s source code it would be very difficult, if not impossible, for Blackbird to litigate this

case. Under these circumstances, the balance of harms weighs heavily in favor of allowing

Blackbird’s counsel access to source code.

       Defendant cannot articulate any real reason why source code is any different than other


                                                      1
         Case 6:20-cv-00603-ADA Document 28 Filed 06/23/21 Page 3 of 13




highly confidential information in these circumstances. Blackbird does not develop products, let

alone a competing product. Nor is it in the business of developing software, computer applications,

or anything else related to Defendant’s software. Blackbird’s business is not focused on any

particular technological area, and it does not actively seek to acquire patents in any one

technological field. Thus, with the protections of a reasonable protective order in place, which

include a reasonably tailored covenant not to sue and prosecution bar, there is no reason to prevent

Blackbird’s litigation counsel access to any confidential information, including source code.

       Defendant claims that litigation counsel at Blackbird are “competitive decisionmakers.”

Even if true, whether an individual is a competitive decisionmaker does not automatically bar that

person from confidential information. Rather, the risk of inadvertent disclosure, if any, should “be

weighed against the potential risk that the Protective Order may impair a party’s ability to

prosecute or defend against the case.” Masakazu, 2014 WL 12160777 at *3. An absolute restriction

on source code will frustrate, if not render impossible, Blackbird’s ability to prosecute this case.

       The issue of whether Blackbird should be prevented from access to highly confidential

information has already been addressed by a district court in Delaware. In Blackbird Tech LLC v.

Serv. Lighting & Elec. Supplies, Inc., No. CV 15-53-RGA, 2016 WL 2904592 (D. Del. May 18,

2016), the court rejected defendants’ attempt to exclude Blackbird’s in-house counsel from access

to highly confidential materials. The court found that “Blackbird would suffer harm if prevented

from using the attorneys of its choice,” that “denying its in-house litigators the ability to

meaningfully participate in these cases would leave it with no alternative but to shut down the

litigation,” and “requiring Blackbird to retain outside counsel would constitute some level of harm

to Blackbird….” Id. at *5. In rejecting an outright exclusion, the court further found “it is

significant that the only competitive harm Blackbird realistically poses to any of the Defendants




                                                      2
         Case 6:20-cv-00603-ADA Document 28 Filed 06/23/21 Page 4 of 13




arises out of litigation” and “[a]ccordingly, if the threat of future litigation is taken off the table,

there is significantly less likelihood of harm to Defendants.” Id. In attempting to strike a balance,

the court concluded that a limited covenant not to sue (in addition to the already agreed-to

prosecution bar) was appropriate. Id. at *6.

       In light of this prior ruling, and acknowledging that this Court’s standard Protective Order

does not contemplate the unique situation here, Blackbird has offered a covenant not to sue in line

with the terms proposed by the Delaware court. (See Ex. A, at ¶14). Despite this reasonable

solution, which unquestionably minimizes risk of inadvertent disclosure, Defendant still refuses

Blackbird any access to its source code.1 Prohibiting Blackbird’s counsel access to source code

will prevent them from being able to act as primary litigation counsel. And, because of Blackbird’s

unique structure, that would make continued litigation of this case extremely difficult, if not

impossible. Given the significant risk of harm to Blackbird and minimal risk to Defendant in light

of the proposed protective order, Defendant cannot meet its burden to show Blackbird should be

unconditionally excluded from access to source code.

           B. Evernote’s Position

       Since 2004, Evernote has created products that align with three things the human brain

does: remember the past, build connections, and create new ideas for the future. Plaintiff acquires

rights to and asserts patents.



1
   Previous cases concerning whether in-house decisionmakers should be given access to
confidential materials do not involve in-house counsel acting as counsel of record and primary
litigation counsel. In those cases, the courts found the risk of harm to plaintiff low since plaintiff
had competent outside counsel serving as primary trial counsel. See, e.g., ST Sales Tech Holdings,
2008 WL 5634214, at *8; Voice Domain Techs., LLC v. Apple, Inc., No. CV 13-40138-TSH, 2014
WL 5106413, at *5 (D. Mass. Oct. 8, 2014). Because all of Blackbird’s primary litigation counsel
(who are not serving solely as local counsel) are also in-house counsel, the harm in preventing
access to source code greatly outweighs any risk to Defendant. The Delaware court also
distinguished these cases for the same reasons.


                                                       3
         Case 6:20-cv-00603-ADA Document 28 Filed 06/23/21 Page 5 of 13




       This Court ordered Evernote to produce documents, including source code (“RCSC”).

Evernote will suffer serious harm if forced to produce RCSC to Plaintiff’s three (3) owners and

managers, who are also counsel-of-record, because these individuals are competitive

decisionmakers (“Blackbird owners/counsel”). Competitive decisionmakers should be denied

access to ultra-sensitive information if there is “an unacceptable opportunity for inadvertent

disclosure.” U.S. Steel Corp. v. United States, 730 F.2d 1465, 1468 (Fed. Cir. 1984). Evernote’s

RCSC operates its core business: creating notes, tags, and notebooks. Subject to the Court’s default

protective order, and a source code computer provision, Evernote has no objection to producing

RCSC to Plaintiff’s outside counsel and experts. Evernote agrees to produce Confidential, Highly

Confidential (“RAEO”), and redacted RCSC to Blackbird’s owners/counsel. They demand more:

access to all of Evernote’s RCSC and the right to keep it forever.

       Blackbird’s owners, in-house counsel, and counsel-of-record function as “the officers and

principals of Blackbird, a business whose main practice is acquiring patents and asserting them in

litigation” and should be treated as “competitive decisionmakers.” Blackbird Tech LLC v. Service

Lighting and Elec. Supplies Inc., No. 15-cv-53, 2016 WL 2904592, at *4 (D. Del. May 18, 2016).

They are competitive decisionmakers because their business is monetizing patents. Id.; Intel Corp.

v. VIA Techs., Inc., 198 F.R.D. 525, 530 (N.D. Cal. 2000) (“[Internal counsel’s] involvement in

licensing through litigation constitutes competitive decisionmaking”); ST Sales Tech. Holdings,

LLC v. Daimler Chrysler Co., 2008 WL 5634214 at *5 (E.D. Tex. Mar. 14, 2008) (involvement in

patent acquisition allows them to “seek out certain patents and then propose claim constructions

that read on Defendants’ known use of the allegedly infringing systems”).

       Forcing Evernote to expose its RCSC to Blackbird’s competitive decisionmakers will

result in an unacceptable opportunity for inadvertent disclosure. Intel, 198 F.R.D. at 530




                                                     4
         Case 6:20-cv-00603-ADA Document 28 Filed 06/23/21 Page 6 of 13




(collaboration with competitive decisionmakers “exacerbated” the risk of inadvertent disclosure).

The risk is acute. Blackbird’s proposal allows these competitive decisionmakers to view all of

Evernote’s RCSC on source code computers, and keep printed copies and their RCSC notes

forever. See Section V. Once Evernote’s RCSC is exposed, Blackbird’s owners/counsel will “have

a difficult time compartmentalizing [their] knowledge,” particularly because it remains in their

possession, even when they acquire and assert patents in the future. United States v. Dentsply Int’l

Inc., 187 F.R.D. 152, 159-60 (D. Del. 1999) (considerable risk of disclosure of confidential info).

Giving Blackbird’s owners/counsel unlimited access, coupled with unlimited ability to maintain

Evernote’s RCSC, is the hallmark of an unacceptable opportunity for inadvertent disclosure. Once

exposed, the bell cannot be unrung. In re Deutsche, 605 F.3d 1373, 1378 (Fed. Cir. 2010). Denial

of access is proper. ST Sales, 2008 U.S. Dist. LEXIS 107096, at *8-*9 (“‘competitive

decisionmaking’ is the oft-cited most critical factor weighing in favor of denial of access”).

        Blackbird’s owners/counsel do not need unlimited access to RCSC to litigate this case.

They will have access to Evernote Confidential, RAEO, and redacted RCSC information used for

summary judgment and trial. Moreover, Blackbird’s outside counsel and experts can access

Evernote’s RCSC and advise Blackbird—the client—about the merits. This is not unusual. Clients

typically retain outside counsel and experts and rarely have access to their competitor’s sensitive

information. Blackbird’s desire for its owners to litigate is unusual, but its insistence that its owners

obtain full access to RCSC is untenable. Blackbird is asking this Court to make a new rule that

permits any company with in-house counsel that appears in the case to sue its competitor so they

can gain unlimited access coupled with unlimited ability to maintain its competitor’s most

sensitive information. This new rule would force the producing party to disclose its most sensitive

information just because the opposing party didn’t want to pay for outside counsel. This is contrary




                                                       5
         Case 6:20-cv-00603-ADA Document 28 Filed 06/23/21 Page 7 of 13




to U.S. Steel and other courts. Intel, 198 F.R.D. at 530 (denying access because “involvement in

licensing through litigation constitutes competitive decisionmaking”); Affymetrix, Inc. v. Illumina,

Inc., No. 05-901, 2005 U.S. Dist. LEXIS 15482, at *8 (D. Del. July 28, 2005) (licensing patents is

competitive decisionmaking and results in a bar); PhishMe, Inc. v. Wombat Sec. Techs., Inc., No.

16-403, 2017 WL 4138961 (D. Del. Sept. 18, 2017) (in-house counsel with role in patent litigation

and licensing barred from access).

        Evernote’s proposal protects its RCSC from being exposed to small number of competitive

decisionmakers (three people), allows Blackbird to litigate this matter by permitting individuals

access to its RCSC (outside counsel and experts), and includes reasonable and typical safeguards

through the acquisition bar, prosecution bar, and covenant to not sue.2

II.     Whether an Acquisition Bar Is Necessary and Appropriate - ¶7 and Undertaking

            A. Blackbird’s Position

        Defendant proposes what it calls an “acquisition bar,” preventing any individual that

reviews source code from 1a) advising or participating in the acquisition or licensing of any patent

or 1b) advising on or evaluating any currently owned patent, that will be asserted against Defendant

in a future litigation, and 2) advising on the selection or valuation of any patent or claim that will

be asserted against Defendant in a future litigation. (Ex. A, at ¶ 7 (bar and related proposed

language), Undertaking). But, if Blackbird is permitted access to source code, an acquisition bar

would be unnecessary as Blackbird’s covenant not to sue provides more appropriate and narrowly

tailored protections from any harm Defendant may actually suffer. Certainly, there is no need for

both an acquisition bar and covenant not to sue, as both are designed to mitigate the risk of


2
 Blackbird’s demand for access to all RCSC and insistence that it can keep it forever is an
unacceptable risk to Evernote. Blackbird’s proposed covenant to not sue is not unlimited and does
not last forever. If the covenant to not sue lasted forever, at least the protections offered to Evernote
would match the breadth of Blackbird’s RCSC demands.


                                                       6
         Case 6:20-cv-00603-ADA Document 28 Filed 06/23/21 Page 8 of 13




additional litigation.3

            B. Evernote’s Position

        Evernote’s proposed acquisition bar is narrowly tailored. It prevents third parties (i.e.,

outside counsel and experts) with access to the other side’s RCSC from using that sensitive

information against the producing party in the future. This is typical because “[a] patent acquisition

bar may be appropriate to prevent trial counsel from inadvertently disclosing confidential

information when advising on subsequent patent acquisitions.” In re Trustees of Boston University

Patent Cases, No. 12-11935, 2013 WL 12324364, at *3 (D. Mass. Nov. 15, 2013).

        The need is acute. Blackbird has a right to obtain and assert patents. Blackbird’s outside

counsel and experts have a right to view Evernote’s RCSC. However, Blackbird’s outside counsel

(who are permitted to maintain RCSC forever) and its experts should not be permitted to use

Evernote’s RCSC to advise Blackbird on the acquisition and assertion of patents against Evernote

in the future. See, e.g., Multimedia Content Mgmt. LLC v. Dish Network LLC, No. 18-cv-00207-

ADA, Dkt. No. 93 (W.D. Tex. Sept. 25, 2019) (Albright, J.) (granting acquisition bar).

        Blackbird’s proposal exposes Evernote to improper risk. Blackbird should not be able to

retain outside counsel and experts to analyze Evernote’s RCSC and then advise Blackbird on

which patents to acquire and assert in the future. If Blackbird directly accessed this sensitive

information, it would expose Evernote to significant risk, as noted above. Permitting Blackbird to

engage outside counsel and experts to do the same thing would be equally detrimental to Evernote.

III.    The Appropriate Scope of a Covenant Not to Sue - ¶14

            A. Blackbird’s Position


3
 Blackbird’s experts would also be subject to the proposed acquisition bar. Such restrictions would
give Defendant the advantage of using an expert of its choosing, while Blackbird would have to
retain an expert willing to be bound by this unreasonably broad acquisition bar.


                                                      7
         Case 6:20-cv-00603-ADA Document 28 Filed 06/23/21 Page 9 of 13




       In addition to being redundant to its proposed “acquisition bar,” Defendant’s covenant not

to sue is overly broad and extends to patents well outside the technology of the accused products

or patent-in-suit. While Blackbird’s covenant is limited to acquired patents involving the subject

matter of the patents-in-suit (Ex. A, at ¶14), Defendant’s covenant further encompasses any patent

related to organizing software, task management software, and archiving software (Id.). Such

expanded restrictions are unwarranted and not relevant to this case. Defendant develops and sells

digital note taking and note organizing software. However, its proposed covenant would

encompass any organizing, task management, or archiving software, which would include

countless applications and software that have nothing to do with the technology at issue.

Accordingly, Blackbird’s covenant is appropriate. Cf. Cheah IP LLC v. Plaxo, Inc., No. C–08–

4872, 2009 WL 1190331, at *2–3 (N.D. Cal. May 4, 2009) (“a bar against prosecution relating to

the subject matter of the patents-in-suit is the language routinely employed by the courts when

imposing a patent prosecution bar).

           B. Evernote’s Position

       The parties dispute (1) which patents are covered by the covenant, (2) when the covenant

ends, and (3) differences in the scope of the customer, supplier, and notice provisions.

       For the first dispute, Blackbird argues the covenant should only cover “patents involving

the subject matter of the patents-in-suit.” This is too narrow because it allows Blackbird to obtain

sensitive information about future products, acquire patents, and assert them against Evernote.

Evernote’s proposal also includes the subject of the information provided to Blackbird (i.e., the

functionality of Evernote’s products). This scope is appropriate so the covenant aligns with the

breadth of information produced to Blackbird.

       For the second dispute, Blackbird argues the covenant ends “one year after the entry of

final judgment.” This is too vague because final judgment may be entered, but then the case may


                                                     8
        Case 6:20-cv-00603-ADA Document 28 Filed 06/23/21 Page 10 of 13




be appealed and remanded. Instead, the end of the covenant period should be tied to the end of the

case. Evernote proposes “one year after the conclusion of this lawsuit, including any appeals.”

       For the final disputes, Evernote’s Customer provision clarifies that non-paying users

should also be covered, which prevents Blackbird from suing Evernote’s customers for

infringement instead of directly suing Evernote. Evernote’s Supplier provision clarifies that

components—and not just final products—should be covered, which Blackbird from suing

Evernote’s suppliers just because their software was combined with Evernote software. Finally,

Evernote’s proposal adds notice terms. This is critical because lack of notice allows Blackbird to

avoid the covenant in certain circumstances. Explicit notice avoids ambiguity about compliance.

IV.    The Appropriate Scope of a Prosecution Bar - ¶13

           A. Blackbird’s Position

       Defendant has similarly proposed a prosecution bar that restricts prosecution of broad

applications involving organizing, task management, or archiving. (Ex. A, at ¶13). For the same

reasons as with its covenant not to sue, the Court should also reject Defendant’s attempt to

improperly expand the prosecution bar. See id.; Applied Signal Tech., Inc. v. Emerging Markets

Commc’ns, Inc., No. C–09–02180, 2011 U.S. Dist. LEXIS 97403, 2011 WL 197811, at *5 (N.D.

Cal. Jan 20, 2011) (finding that the proper subject matter of the proposed prosecution bar “should

be coextensive with the subject matter of the patents-in-suit[.]”).

           B. Evernote’s Position

       Evernote’s position on this issue is addressed above in Section III (covenant to not sue).

V.     Post-Litigation Destruction Obligation of Work Product and Emails - ¶25

           A. Blackbird’s Position

       The parties also dispute the terms regarding the return or destruction of designated

materials after the final termination of this case. (See Ex. A, ¶ 25). The parties agree that there be


                                                      9
        Case 6:20-cv-00603-ADA Document 28 Filed 06/23/21 Page 11 of 13




no obligation for outside counsel of record to (1) return or destroy designated materials integrated

into counsels’ work product, and (2) to require counsel to search for and destroy emails containing

designated material. (Id.). The dispute is whether these exceptions should be extended to all

counsel of record (as Blackbird proposes), or to only outside counsel (as Defendant proposes). As

explained above, Blackbird’s Protective Order, including the covenant not to sue, provides

sufficient protection for Defendant from future litigation. There is simply no reason to place

additional burdens on Blackbird’s counsel of record. The same restrictions or exceptions as to the

handling of materials should apply to all counsel of record in this case.

           B. Evernote’s Position

       Blackbird’s owners want to litigate this matter, gain unlimited access to Evernote’s RCSC,

and then keep copies forever. This is an extremely unusual situation, and its exposes Evernote to

significant risk. As noted above, Blackbird’s owners are counsel-of-record and competitive

decisionmakers. Their business is acquiring and enforcing patents, potentially against Evernote in

the future. If Blackbird can view, analyze, and keep Evernote’s sensitive information forever, the

risks of misuse and inadvertent use skyrocket. Blackbird does not need to keep Evernote’s sensitive

information forever. Public and less sensitive information should be enough for its records.

Blackbird wants all the benefits of being outside counsel, but refuses to acknowledge the

responsibility of being outside counsel: an independent legal attorney with separate business

interests than its client. Blackbird cannot demand the benefits of both roles without accepting the

responsibility of those roles. As such, Blackbird must destroy Evernote’s “DESIGNATED

MATERIALS” when this case is over.




                                                    10
      Case 6:20-cv-00603-ADA Document 28 Filed 06/23/21 Page 12 of 13




Dated: June 23, 2021

OF COUNSEL                            BUETHER JOE & COUNSELORS, LLC

Wendy Verlander                       /s/ Christopher M. Joe
wverlander@blackbird-tech.com         Christopher M. Joe
Jeffrey Ahdoot                        Chris.Joe@BJCIPLaw.com
jahdoot@blackbird-tech.com            BUETHER JOE & COUNSELORS, LLC
Matthew C. Berntsen                   1700 Pacific - Suite 4750
mberntsen@blackbird-tech.com          Dallas, TX 75201
Blackbird Tech LLC d/b/a              (214) 466-1272
Blackbird Technologies
200 Baker Avenue, Suite 303
Concord, MA 01742                     Attorneys for Plaintiff
 (617) 307-7100                       Blackbird Tech LLC
                                      d/b/a Blackbird Technologies

                                      /s/ Elizabeth M. Chiaviello
                                      Elizabeth M. Chiaviello
                                      State Bar No. 24066913
                                      elizabeth.chiaviello@morganlewis.com
                                      MORGAN, LEWIS & BOCKIUS LLP
                                      1717 Main Street
                                      Suite 3200
                                      Dallas, TX 75201-7347
                                      Telephone: (214) 466-4000
                                      Facsimile: (214) 466-4001

                                      Scott D. Sherwin
                                      Illinois Bar No. 6293788
                                      scott.sherwin@morganlewis.com
                                      Candace Polster
                                      Illinois Bar No. 6333791
                                      candace.polster@morganlewis.com
                                      MORGAN, LEWIS & BOCKIUS LLP
                                      77 West Wacker Drive
                                      Chicago, IL 60601
                                      Telephone: (312) 324-1000
                                      Facsimile: (312) 324-1001

                                      Attorneys for Defendant Evernote
                                      Corporation




                                       11
       Case 6:20-cv-00603-ADA Document 28 Filed 06/23/21 Page 13 of 13




                              CERTIFICATE OF SERVICE

      I hereby certify that this document was served upon counsel of record on June 23, 2021

via ECF.


                                              /s/ Elizabeth M. Chiaviello
                                              Elizabeth M. Chiaviello




                                                 12
